304 U.S. 564
58 S. Ct. 950
82 L. Ed. 1531
James L. McDONALD, petitioner,v.The UNITED STATES of America.*
No. 971.
Supreme Court of the United States
May 2, 1938

Mr. Claude L. Dawson, of Washington, D. C., for petitioner.


1
On petition for writ of certiorari to the United States Circuit Court of Appeals for the Fifth Circuit.


2
For opinion below, see 94 F.2d 893.


3
The motion for leave to proceed further herein in forma pauperis is denied for the reason that the Court, upon examination of the papers herein submitted, finds no ground upon which writ of certiorari should be issued. The petition for writ of certiorari is therefore also denied.



*
 Rehearing denied 59 S. Ct. 58, 83 L.Ed. ——.